253 S.W.2d 863 (1953)
Ex parte McCLAIN.
No. 26238.
Court of Criminal Appeals of Texas.
January 7, 1953.
No attorney on appeal for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
MORRISON, Judge.
Relator, an inmate of the penitentiary, seeks by writ of habeas corpus his release, alleging a faulty cumulation of the sentences against him.
It is shown that relator is confined by virtue of sentences in twelve cases from the Criminal District Court of Harris County and Criminal District Court No. 2 of said county. Relator plead guilty and was sentenced to two years in each case.
Causes Nos. 55961, 55963, 55965, 55967, 55969, and 55971 were heard by the Criminal District Court of Harris County.
Causes Nos. 55960, 55962, 55964, 55966, 55968, and 55970 were heard by Criminal District Court No. 2 of Harris County.
The cumulation was sought to be effected by reference to the number of the cause only.
Where two or more cases are pending before the same court and where the accused is sentenced on the same day, a reference to the other causes by number only is sufficient to cumulate the sentences. Ex parte Snow, 151 Tex. Crim. 640, 209 S.W.2d 931.
This is not so where the reference is made to a sentence in another court by number only.
The cumulation herein was effective to authorize relator's confinement for a term of twelve years.
Relator has served such time and, accordingly, is ordered discharged.